UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33015 GeoEye, Inc. (Exact name of registrant as specified in its charter) Delaware 20-2759725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2325 Dulles Corner Boulevard Herndon, VA (Address of principal executive offices) (Zip Code) (703) 480-7500 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ The number of shares outstanding of GeoEye’s common stock, par value $0.01, or the Common Stock, as of October 27, 2011 was 22,186,922 shares. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December 31, 2010 3 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 31 PART II — OTHER INFORMATION 31 Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 6. Exhibits 31 Signatures 32 In this Quarterly Report on Form 10-Q, or Quarterly Report, “GeoEye,” the “Company,” “we,” “our,” and “us” refer to GeoEye, Inc. and its subsidiaries. We own or have rights to various copyrights, trademarks, and trade names used in our business, including the following: GEOEYE®; IKONOS®; MJ HARDEN®; ORBIMAGE®; ORBVIEW®; ROADTRACKER®; GEOEYE FOUNDATIONtm; GEOPROFESSIONALtm; GEOSTEREOtm; GEOFUSEtm; EYEQtm; EYEONtm; SEASTARtm; SEASTAR FISHERIES INFORMATION SERVICEsm; MARINE INFORMATION SERVICEsm; MASTERCASTtm; OCEAN MONITORING SERVICEsm; ORBBUOYtm; ORBMAPtm; TRUSTED IMAGERY EXPERTStm; VESSEL TRACKINGtm; ELEVATING INSIGHTtm; GEOEYE ANALYTICStm; EARTHWHEREtm; SIGNATURE ANALYSTtm; GEOEYE 3D AIRPORTtm; and GEOEYE 3D HARBORtm 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1.Financial Statements. GEOEYE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) (In thousands) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable - trade and unbilled receivables (net of allowances: 2011 - $837; 2010 - $957) Income tax receivable Restricted cash Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Satellites and related ground systems, net Goodwill Intangible assets, net of accumulated amortization: 2011 - $18,083; 2010 - $15,417 Non-current restricted cash Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Current portion of deferred revenue Current deferred tax liabilities Total current liabilities Long-term debt Long-term deferred revenue, net of current portion Deferred tax liabilities Other non-current liabilities Total liabilities Commitments and contingencies - - Stockholders’ equity: Series A convertible preferred stock 1 1 Series B junior participating preferred stock - - Common stock Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 3 Table of Contents GEOEYE, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended September 30, For the Nine Months Ended September 30, (In thousands, except per share amounts) Revenues $ Operating expenses: Direct costs of revenue (exclusive of depreciation and amortization) Depreciation and amortization Selling, general and administrative Total operating expenses Income (loss) from operations Interest expense, net ) Other non-operating expense - ) - ) Gain from investments - - Loss from early extinguishment of debt - - - ) Write-off of prepaid financing costs - ) - ) Income before provision for income taxes Provision for income taxes ) Net income (loss) ) Preferred stock dividends ) Income allocated to participating securities ) - ) ) Net income (loss) available to common stockholders $ $ ) $ $ Earnings (loss) per share Basic $ $ ) $ $ Diluted $ $ ) $ $ Shares used to compute basic earnings per share Shares used to compute diluted earnings per share See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents GEOEYE, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, (In thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Non-cash recognition of deferred revenue ) ) Non-cash amortization of deferred costs Amortization of debt discount and issuance costs Amortization of premium/discount on investments 29 Loss from early extinguishment of debt - 37 Bad debt expense and other Change in fair value of financial instrument - Write-off of prepaid financing costs - Gain from investments - ) Deferred income taxes Stock-based compensation Changes in assets and liabilities: Accounts receivable and other current assets ) Net transfer from restricted cash Other assets 30 ) Accounts payable and accrued expenses ) Income taxes receivable/payable and reserves ) Deferred revenue and other long term liabilities Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Net transfer from restricted cash - Redemptions of short-term investments - Adjustment for SPADAC acquisition - Proceeds from sale of investment - Purchases of short-term investments - ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of convertible preferred stock, net of issuance costs - Preferred stock dividend payments ) - Prepaid financing costs ) ) Proceeds from exercise of stock options and warrants, and other Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid, net of capitalized interest $ - $ Income taxes paid 31 Transfer of derivative liability to preferred stock value - Non-cash surrender of common stock to cover employees' minimum tax liability ) ) Non-cash issuance of common stock for services provided - Non-cash preferred stock dividend accrual 99 Non-cash consideration on customer transaction - See Notes to Unaudited Condensed Consolidated Financial Statements. 5 Table of Contents GEOEYE, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (1) General Information Business GeoEye is a leading provider of geospatial information and insight for decision makers and analysts who need a clear understanding of our changing world to protect lives, manage risk and optimize resources. Each day, organizations in defense and intelligence, public safety, critical infrastructure, energy and online media rely on GeoEye’s imagery, tools and expertise to support important missions around the globe. Widely recognized as a pioneer in high-resolution satellite imagery, GeoEye has evolved into a complete provider of geospatial intelligence solutions. We own and operate two Earth-imaging satellites, GeoEye-1 and IKONOS, and three airplanes with advanced high-resolution imagery collection capabilities. GeoEye-1 is the world’s highest resolution and most accurate commercial Earth-imaging satellite. In addition to our imagery collection capacities, we are a global leader in the creation of enhanced satellite imagery information products and services. We operate three state-of-the-art high-resolution image processing and production facilities. Our St. Louis, Missouri facility processes imagery from numerous commercial and government sensors, in addition to our own enhanced satellite imagery information products and services, to produce a variety of value-added products. We believe we are the only major commercial imagery satellite operator who can produce imagery from multiple satellite sources in addition to our own enhanced satellite imagery information products and services. GeoEye’s information services allow its customers to collect, process and analyze vast amounts of geospatial data to quickly see precise changes on the ground and anticipate where events may occur in the future. Our Web-based information services platform, EyeQ, can provide imagery services and other layers of geospatial information on demand. EyeQ combines imagery products with on-demand tools for managing geospatial information and project-based collaboration. GeoEye Analytics, provider of geospatial predictive analytic solutions, has industry-leading expertise in analyzing multiple layers of intelligence, including human geography, to discover patterns in order to gain insights that protect lives, optimize deployment of resources and mitigate risk. We believe the combination of our highly accurate satellite and aerial imaging assets, our high-resolution image processing and production facilities—especially our multi-source production capability—our color digital imagery library and our information services differentiate us from our competitors. This combination enables us to elevate insight by delivering a comprehensive range of imagery, imaging products and information services to our diverse customer base. We serve both domestic and international customers with imagery, products and information services. Our principal customers are U.S. government agencies. Most of our government contracts are funded incrementally on a year-to-year basis.Our largest government contract, the EnhancedView SLA(see Note 3), has up to nine additional one-year renewal options. Changes in U.S. government policies, priorities or funding levels could materially and adversely affect our financial condition, liquidity and results of operations.For the three and nine months ended September 30, 2011, U.S. government agencies represented approximately 64 percent and 66 percent of our total revenues, respectively. Basis of Presentation The condensed consolidated financial statements of GeoEye have been prepared in accordance with the rules and regulations of the U.S. Securities and Exchange Commission, or SEC. The financial information included herein, other than the condensed consolidated balance sheet as of December 31, 2010, has been prepared without audit. The condensed consolidated balance sheet as of December 31, 2010, has been derived from, but does not include, all the disclosures contained in the audited consolidated financial statements for the year ended December 31, 2010. In the opinion of management, these unaudited condensed consolidated financial statements include all adjustments and accruals that are necessary for a fair presentation of the results of all interim periods presented herein and are of a normal recurring nature. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in GeoEye’s Annual Report on Form 10-K for the year ended December 31, 2010. The results of operations for the interim periods presented are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. 6 Table of Contents Additionally, certain amounts in the prior period have been reclassified to conform to the current period presentation. Principles of Consolidation The condensed consolidated financial statements include the accounts of GeoEye and all of its wholly owned subsidiaries. All intercompany transactions and balances have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States, or GAAP, requires management to make judgments, estimates and assumptions that affect the amount reported in the Company’s condensed consolidated financial statements and accompanying notes. Actual results could differ materially from those estimates. Restricted Cash The Company is party to irrevocable standby letters of credit, in connection with contracts between GeoEye and third parties, in the ordinary course of business to serve as performance obligation guarantees. As of September 30, 2011, the Company had $12.1 million classified as restricted cash as a result of the irrevocable standby letters of credit. Approximately $4.2 million is available within one year and is classified as current, and the remaining $7.9 million is available through 2022. Investments We record our investments in debt securities at amortized cost or fair value, and classify these securities as short-term investments on the consolidated balance sheet when the original maturities at purchase are greater than ninety days but less than one year. The Company’s short-term investments consist of debt securities that include commercial paper, corporate bonds, agency notes, variable rate demand notes and certificates of deposit. Investments in debt securities that the Company has the positive intent and ability to hold to maturity are recorded at amortized cost and classified as held-to-maturity. Investments in debt securities that are not classified as held-to-maturity are carried at fair value and classified as available-for-sale. We evaluate our investments for other-than-temporary impairment on a quarterly basis. Other-than-temporary impairment occurs when the fair value of an investment is below our carrying value, and we determine that difference is not recoverable in the near future. Factors we consider to make such determination include the duration and severity of the impairment, the reason for the decline in value and the potential recovery period, and our intent to sell, or whether it is more likely than not that we will be required to sell the investment before recovery of the amortized cost basis. As of September 30, 2011, and December 31, 2010, we categorized our investments as either available-for-sale or held-to-maturity, and all of these outstanding short-term investments mature within one year. Although the variable-rate demand notes have long-term contractual maturity dates of 20 to 30 years, the interest rates reset weekly. Despite the long-term nature of the underlying securities, they are classified as short-term due to our ability to quickly liquidate or put back these securities. Goodwill Goodwill represents the purchase price paid in excess of the fair value of net tangible and intangible assets acquired. Goodwill is tested for impairment annually or whenever an event occurs or circumstances change that could reduce the fair value of a reporting unit below its carrying amount. In assessing the recoverability of goodwill, we calculate the fair market value at the reporting unit level. If the carrying amount of the reporting unit exceeds the fair value of the reporting unit, the Company compares the implied value of goodwill with its carrying amount. If the carrying amount of the goodwill exceeds the implied fair value of goodwill, an impairment loss would be recognized for the difference between the carrying amount and the implied fair value of goodwill. Effective on October 1, 2011, the Company elected to change the annual impairment test date for goodwill from December 31 to October 1. The Company’s management believes this change in testing date is preferable under the circumstances because it provides the Company with additional time for the completion of its annual impairment testing in conjunction with its December 31 year-end closing activities and is better aligned with the timing of its annual budget process. The Company does not believe that this change in annual impairment testing dates will accelerate or delay an impairment charge or otherwise avoid an impairment charge. The Company will apply the new annual impairment testing date beginning October 1, 2011. 7 Table of Contents Preferred Stock In September 2010, the Company issued Series A Convertible Preferred Stock, or the Series A Preferred Stock, par value of $.01 per share. Cumulative dividends on the Series A Preferred Stock are payable at a rate of 5 percent per annum of the $1,000 liquidation preference per share. At the Company’s option, dividends may be declared and paid in cash out of funds legally available therefore, when, as and if declared by the Board of Directors of the Company. If not paid in cash, an amount equal to the cash dividends due is added to the liquidation preference. Dividends payable in cash are recorded in current liabilities. All dividends payable, whether in cash or as an addition to the liquidation preference, are recorded as a reduction to our retained earnings. Earnings per Share Basic earnings per share is computed by dividing net income available to common shareholders by the weighted average number of common shares outstanding during the period. Net income available to common shareholders is equal to net income less preferred stock dividends and income allocated to participating securities. The Company’s preferred shares are participating securities and require the two-class method of computing earnings per share. Diluted earnings per share is calculated by dividing net income available to common shareholders as adjusted for the effect of dilutive common equivalent shares by the weighted average number of common and dilutive common equivalent shares outstanding during the period. Common equivalent shares consist of the common shares issuable upon the conversion of the convertible preferred shares and those issuable related to stock options, deferred stock units, employee stock purchase plan shares and nonvested stock (using the treasury stock method). For purposes of computing diluted earnings per share, the if-converted method will be used to the extent that the result is more dilutive than the application of the two-class method. Revenue Recognition Our principal sources of revenue are from imaging services, the sale of satellite imagery directly to end users or value-added resellers, the provision of direct access to our satellites, associated ground processing technology upgrades and operations and maintenance services.We also derive significant revenue from value-added production services where we combine our images with data and imagery from our own and other sources to create sophisticated information products. Additionally, new sources of revenue include the dissemination and hosting of imagery and the provision of consultation, integration, data analysis and other professional services related to geospatial information systems. We record revenues from the sale of satellite imagery directly to end users or value-added resellers based on the delivery of the imagery. This revenue is recognized when the products are delivered to the customer, and, generally, these arrangements are contracted for separately on a stand-alone basis. Sales of direct access to our satellites ordinarily require us to provide access over the term of multi-year sales contracts under subscription-based arrangements. Accordingly, we recognize revenues on such imagery contracts on a straight-line basis over the delivery term of the contract. However, certain multi-year sales contracts are based on minimum levels of access time with adjustments based on usage. In addition to the sale of direct satellite access, we may separately sell ground processing technology upgrades and operations and maintenance services to a customer in a bundled arrangement. Previously, to determine revenue recognition for multiple element arrangements, we considered whether individual customer arrangement elements had value to the customer on a standalone basis, whether there was objective and reliable evidence of fair value of undelivered item(s) and whether the arrangement included a general right of return relative to the delivered item(s), and delivery performance of the undelivered item(s) was considered probable and substantially in the Company’s control. If the satellite access service is combined with the sale of ground processing technology upgrades and operations and maintenance services, and the requirements for separate revenue recognition are not met, we recognize revenues on a straight-line basis over the combined delivery term of the services. In other arrangements when the separation criteria are met, total arrangement consideration is allocated to each separate unit of accounting using relative fair value. Revenues are recognized over the appropriate service period: access and operations and maintenance are recognized over the contract term; and ground processing technology upgrades are recognized when delivery and acceptance is complete. We consider a deliverable to have standalone value if the product or service provides value to the customer independent from other elements in the arrangement or if the product or service is sold separately by us or if it could be resold by the customer. Our revenue arrangements generally do not include a general right of return relative to the delivered products. Beginning on January 1, 2011, we adopted, on a prospective basis, the guidance on revenue from multiple deliverable arrangements from the Financial Accounting Standards Board, or FASB. With the adoption of this guidance, the inability to determine the fair value of undelivered item(s) will no longer preclude our ability to separate deliverables in multiple element arrangements. Instead, management’s estimated selling price will be used to allocate the contract value among the deliverables, assuming all other separation criteria are met. We determine estimated selling price by considering several external and internal factors including, but not limited to: pricing practices, margin objectives, estimated costs to deliver the offering(s), competition and customer type. As these factors evolve, we may modify our estimated selling prices in the future for purposes of allocating arrangement consideration to agreements with multiple elements. Estimated selling prices are analyzed on an annual basis or more frequently if we experience significant changes in our estimated selling prices and the factors that affect or determine the estimated selling prices. The introduction of this accounting guidance has not materially impacted our consolidated financial statements. 8 Table of Contents Revenue is recognized on contracts to provide value-added production services using the percentage-of-completion method. Revenue is recognized under different acceptable alternatives of the percentage-of-completion method depending on the terms of the underlying contract, which include input measures based on costs and efforts expended or output measures based on units of delivery or completion of contractual milestones. Generally these arrangements are sold on a standalone basis and are not bundled with other product offerings. To the extent that estimated costs of completion are adjusted, revenue and profit recognized from a particular contract will be affected in the period of the adjustment. Anticipated contract losses are recognized as they become known. We record revenues generated from the information services base offerings, including dissemination and hosting of imagery, on a straight-line basis over the subscription period. Revenues for consultation and professional services are recognized as the services are performed. Revenues from time and materials contracts are recognized based on man-hours utilized, plus other reimbursable contract costs incurred during the period. Revenues from firm-fixed price contracts are recognized on a percentage of completion basis, utilizing the relationship of contract costs incurred and management’s estimate of total contract costs. Deferred revenue represents receipts in advance of the delivery of imagery or services. Revenue for other services is recognized as services are performed. In addition, cost-share amounts received from the U.S. government are recorded as deferred revenue when received and recognized on a straight-line basis over the useful life of the satellite. Recent Accounting Pronouncements In May 2011, the Financial Accounting Standards Board, or the FASB, issued new guidance for fair value measurements intended to achieve common fair value measurement and disclosure requirements in U.S. GAAP and International Financial Reporting Standards, or IFRS. The guidance modifies the existing standard to include disclosure of all transfers between Level 1 and Level 2 asset and liability fair value categories. In addition, it provides guidance on measuring the fair value of financial instruments managed within a portfolio and the application of premiums and discounts on fair value measurements. The guidance requires additional disclosure for Level 3 measurements regarding the sensitivity of fair value to changes in unobservable inputs and any interrelationships between those inputs. The guidance is effective for interim and annual reporting periods beginning after December 15, 2011, with early adoption prohibited. We are currently evaluating the impact of this accounting guidance and do not expect any significant impact on our consolidated financial statements. In September 2011, the FASB issued an update to the guidance related to goodwill impairment testing. The updated guidance gives companies the option to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test. If a company concludes that this is the case, it must perform the two-step test. Otherwise, the two-step goodwill impairment test is not required. The guidance is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011, with early adoption permitted. The Company elected to early adopt this accounting guidance at the beginning of its fourth quarter of 2011 on a prospective basis for goodwill impairment tests. We are currently evaluating the impact of this accounting guidance and do not expect any significant impact on our consolidated financial statements. (2) NextView Program The U.S. government’s National Geospatial-Intelligence Agency, or NGA, announced in March 2003 that it intended to support, through the NextView program, the continued development of the commercial satellite imagery industry. The NGA also announced that it intended to award two imagery providers with contracts to support the engineering, construction and launch of the next generation of imagery satellites. On September 30, 2004, the NGA awarded us a contract as the second provider under the NextView program and, as a result, we contracted for the construction of a new satellite, GeoEye-1. Under the NextView program, we began delivering imagery to the NGA from our IKONOS satellite in February 2007 and from our GeoEye-1 satellite in the first quarter of 2009. GeoEye-1 was launched in September 2008 and started commercial operations and obtained certification from the NGA in February 2009, at which point GeoEye-1commenced full operations. Total capitalized costs (including financing and launch insurance costs) of the GeoEye-1 satellite and related ground systems incurred were $478.3 million. Under the NextView contract, the NGA agreed to support the GeoEye-1 project with a cost-share totaling approximately $237.0 million spread over the course of the project development and subject to various milestones. On March 19, 2009, the NGA had paid the Company its cost-share obligation in full. GeoEye had deferred recognition of the cost-share amounts from the NGA as revenue until GeoEye-1’s in-service date in February 2009. We recognize this revenue on a straight-line basis over the expected nine-year depreciable operational life of the satellite. During each of the three months ended September 30, 2011 and 2010, we recognized $6.0 million of deferred revenue under the NextView contract, and during each of the nine months ended September 30, 2011 and 2010, we recognized $18.1 million of deferred revenue under the NextView contract. 9 Table of Contents The NextView Service Level Agreement, or SLA, provided for monthly payments of $12.5 million, subject to a maximum reduction of 10 percent based on performance metrics. Under the NextView SLA, to the extent that less than $12.5 million was paid by the NGA in any month, the shortfall was used to fund an extension of the contract. The EnhancedView SLA replaced the NextView SLA portion of the NextView program as of September 1, 2010. We recognized $25.0 million and $99.6 million of imagery revenue under the SLA during the three and nine months ended September 30, 2010, respectively. (3) EnhancedView Program On August 6, 2010, the NGA awarded us contracts under its EnhancedView program worth up to $3.8 billion over ten years, assuming the NGA exercises all of its options and we perform as specified. The award provides for a new satellite imagery delivery SLA; the engineering, construction and launch of GeoEye-2; the design and procurement of associated ground station equipment; and the design and procurement of additional infrastructure to support government operations, value-added products and other services, including Web-based delivery of information. This competitively awarded contract supports the EnhancedView program by providing products and services that will help meet the increasing geospatial intelligence needs of the intelligence community and the Department of Defense. During the second quarter of 2011, the Company successfully completed the Space System Critical Design Review milestone related to the GeoEye-2 satellite development under the EnhancedView contract. On October 4, 2011, the Company entered into an amendment to the EnhancedView SLA with the NGA exercising the first renewal option under the contract to extend the EnhancedView SLA for the period of October 5, 2011, through August 31, 2012.Previously, on August 30, 2011, the Company signed an amendment to its SLA with the NGA to extend the performance period of the base year to October 4, 2011. The amendment also changed the date by which the NGA may exercise its first of nine one-year renewal options under the EnhancedView SLA from August 31, 2011, to October 31, 2011. The first of the one-year renewal options was shortened by the amount that the base year was extended by this amendment, so that the date by which NGA may exercise the second option year is August 31, 2012. The EnhancedView program award provides for a new satellite imagery delivery SLA with the NGA valued at up to $2.8 billion. The EnhancedView SLA initially provides for continued monthly payments by the NGA of up to $12.5 million ($150.0 million per year), subject to a maximum reduction of 10 percent in the base year and 15 percent in the option years based on performance metrics. Under the EnhancedView SLA, to the extent that less than $12.5 million is paid by the NGA for any month, the shortfall can be applied to future products and services or used to fund an extension of the contract.When GeoEye-2 becomes operational and meets NGA certification requirements, which we currently expect will occur in 2013, EnhancedView SLA payments are expected to increase by an additional $15.3 million per month ($183.6 million per year), also subject to a maximum reduction of 15 percent based on performance metrics. The initial term of the EnhancedView SLA was one year, with nine one-year renewal options exercisable by the NGA. Imagery deliveries under the EnhancedView SLA began on September 1, 2010, and the imagery is collected by the Company’s existing satellite constellation, with GeoEye-2 to collect additional imagery when it becomes operational. As part of the EnhancedView contract, the NGA has agreed to contribute 42.1 percent of the cost, up to a maximum of $337.0 million of the overall construction and launch costs of the GeoEye-2 satellite and associated ground station equipment. The contribution will be made in two cost-share payments: the first payment of approximately $111.0 million when the GeoEye-2 satellite is ready for integration and testing; and the second payment, and balance of the cost-share, when the GeoEye-2 satellite becomes operational and meets NGA certification requirements. This award component will be initially recorded as deferred revenue and recognized as revenue over the expected operational life of the satellite. At the time the final cost-share payment is made, it is expected that any credits due to the government will be determined and will be factored into the final payment amount. The EnhancedView program award also provides for up to an estimated $702.0 million for value-added products and services and our EyeQ Web Mapping Services to be delivered over the life of the EnhancedView SLA. This award component includes funding for the design and procurement of additional infrastructure to support government operations, which will be initially recorded as deferred revenue and recognized as revenue over the contractual term of the EnhancedView contract. This program replaced the NextView program, except that GeoEye will continue to fulfill existing NextView value-added product and services orders until such orders are complete. New value-added product and services orders are expected to be placed under the EnhancedView contract. The NextView SLA portion of the NextView program was replaced by the EnhancedView SLA as of September 1, 2010. We recognized $36.8 million and $109.8 million of imagery and other revenue under the EnhancedView SLA during the three and nine months ended September 30, 2011, respectively. We recognized $12.3 million of imagery revenue under the EnhancedView SLA during the three and nine months ended September 30, 2010. 10 Table of Contents (4) Investments Short-term investments consisted of the following at September 30, 2011, and December 31, 2010 (in thousands): Gross unrecognized September 30, 2011 Amortized cost Gains Losses Estimated fair value Available-for-sale securities: Variable-rate demand notes - - Total short-term investments - - Gross unrecognized December 31, 2010 Amortized cost Gains Losses Estimated fair value Available-for-sale securities: Variable-rate demand notes - - Held-to-maturity securities: Commercial paper 4 - Corporate bonds 5 - Agency notes - - Certificates of deposit - - Total short-term investments 9 - As of September 30, 2011, there were no other-than-temporary impairments of the Company’s investments. (5) Property, Plant and Equipment Property, plant and equipment consisted of the following at September 30, 2011, and December 31, 2010 (in thousands): September 30, 2011 December 31, 2010 Land and buildings $ $ Furniture, computers, equipment and software Leasehold improvements Vehicles and airplanes Accumulated depreciation ) ) Subtotal Property, plant and equipment in process Property, plant and equipment, net $ $ We record property, plant and equipment at cost. We also capitalize certain internal and external software development costs incurred to develop software for internal use. Costs of major enhancements to internal use software are capitalized while routine maintenance of existing software is charged to expense as incurred. Property, plant and equipment in process includes computer hardware and software costs and costs incurred in connection with the move to our new corporate headquarters. Depreciation expense related to property, plant and equipment was $3.4 million and $2.3 million for the three months ended September 30, 2011 and 2010, respectively, and $9.0 million and $6.7 million for the nine months ended September 30, 2011 and 2010, respectively. 11 Table of Contents (6)Satellites and Related Ground Systems Satellites and related ground systems consisted of the following at September 30, 2011, and December 31, 2010 (in thousands): September 30, 2011 December 31, 2010 Satellites $ $ Ground systems Accumulated depreciation ) ) Subtotal Satellites and ground systems in process Satelllites and related ground systems, net $ $ The capitalized costs of the Company’s satellites and related ground systems include internal direct labor and project management costs, internally developed software and material costs related to assets that support the satellites’ construction and development. The cost of the Company’s satellites and related ground systems also includes capitalized interest incurred during the construction, development and initial in-orbit testing period. As of September 30, 2011, and December 31, 2010, we have incurred total capitalized costs of $518.1 million and $309.9 million, respectively, related to the Company’s development efforts for EnhancedView, primarily consisting of costs for the development of and construction of GeoEye-2. Included in these costs is capitalized interest of $49.7 million and $18.4 million, as of September 30, 2011 and December 31, 2010, respectively. We maintain in-orbit insurance policies covering our GeoEye-1 and IKONOS satellites. We capitalize the portion of the premiums associated with the insurance coverage of the launch and in-orbit commissioning period of our commercial satellites. Accordingly, prior to the start of GeoEye-1’s commercial operations, we capitalized a portion of insurance premiums in the cost of the satellite that will be amortized over the estimated life of GeoEye-1, which is nine years. Following launch and in-orbit commissioning, insurance premium amounts related to in-orbit operations are charged to expense ratably over the related policy periods. The Company maintains insurance policies for GeoEye-1 with both full coverage and total-loss-only coverage in compliance with our indentures. As of September 30, 2011, we carried $255.8 million of in-orbit insurance for GeoEye-1. This is comprised of $135.5 million of full coverage to be paid if GeoEye-1’s capabilities become impaired as measured against a set of specifications, which expires December 1, 2011, and $120.3 million of insurance in the event of a total loss of the satellite, which expires December 1, 2011. Our IKONOS satellite was fully depreciated in June 2008. The IKONOS satellite is insured for $9.0 million of in-orbit coverage which expires on December 1, 2011. Total satellite and related ground systems depreciation expense was $13.7 million and $13.4 million for the three months ended September 30, 2011 and 2010, respectively, and $40.5 million and $39.9 million for the nine months ended September 30, 2011 and 2010 respectively. 12 Table of Contents (7)Income Taxes The Company’s effective tax rate was 37.2% for the nine months ended September 30, 2011, and 39.5% before discrete items for the nine months ended September 30, 2010, respectively. Income tax expense was $8.5 million and $23.6 million for the three and nine months ended September 30, 2011, respectively. Income tax expense was $8.0 million and $21.5 million including discrete items for the three and nine months ended September 30, 2010, respectively. The Company’s effective tax rate differs from the federal tax rate primarily due to a benefit from research tax credits in 2011 partially offset by a related reserve, provision to return true-up adjustments, a benefit from a foreign tax rate differential, state and local income taxes, and certain expenses that are not deductible for tax purposes. In May 2011, the Company finalized its method of tax accounting for the NextView cost-share payments with the Internal Revenue Service, or IRS. Under the new tax accounting method, the NextView cost-share payments will be treated for tax purposes the same as for book purposes whereby amounts received from the U.S. government are recorded as deferred revenue when received and recognized as revenue on a straight-line basis over the useful life of the satellite. Prior to this IRS ruling, the Company recognized the NextView cost-share payments for tax purposes when the Company was entitled to receive these payments from the U.S. government. The change in tax accounting method will result in a reclassification of deferred tax items and will have no material impact on cash flow or earnings. (8)Long-Term Debt On October 8, 2010, the Company issued $125.0 million aggregate principal of 8.625 percent Senior Secured Notes due 2016, or the 2016 Notes, in a publicly registered offering. Interest payments on the 2016 Notes are due semi-annually in arrears on April 1 and October 1 of each year. At any time on or after October 1, 2013, the Company may, on one or more occasions, redeem all or part of the 2016 Notes at 104.313 percent of principal for the subsequent 12-month period; at 102.156 percent of principal on October 1, 2014, for the subsequent 12-month period; and at 100 percent of principal on October 1, 2015, and thereafter. The 2016 Notes are unconditionally guaranteed, jointly and severally, on a secured second-priority basis, by all existing and future domestic restricted subsidiaries of the Company. The 2016 Notes and the guarantees are secured by a lien on substantially all of the assets of the Company and the guarantors. Except for a minor investment in a foreign subsidiary, the Company does not have any independent assets or operations other than its ownership in all of the capital stock of its subsidiaries. Since inception, all of the Company’s operations have been conducted through its wholly owned subsidiaries. On October 9, 2009, the Company issued $400.0 million aggregate principal, net of original issue discount of $20.0 million, of 9.625 percent Senior Secured Notes due 2015, or the 2015 Notes. Interest is payable on the 2015 Notes semi-annually in arrears on April 1 and October 1 of each year. At any time on or after October 1, 2013, the Company may on one or more occasions redeem all or part of the 2015 Notes at 104.813 percent of principal for the subsequent 12-month period and at 100 percent of principal on October 1, 2014, and thereafter. Proceeds from the sale of the 2015 Notes were used in part to redeem all of our Senior Secured Floating Rate Notes due 2012, or the 2012 Notes. The 2015 Notes are unconditionally guaranteed, jointly and severally, on a senior secured basis, by all existing and future domestic restricted subsidiaries of the Company. The 2015 Notes and the guarantees are secured by a lien on substantially all of the assets of the Company and the guarantors. Interest Expense, Net The composition of interest expense, net, was as follows (in thousands): For the Three Months Ended September 30, For the Nine Months Ended September 30, Interest expense $ Capitalized interest ) Interest income ) Total interest expense, net $ 13 Table of Contents Interest expense, net, for the three and nine months ended September 30, 2011, primarily includes interest expense on our 2016 Notes and 2015 Notes. Interest expense, net, for the three and nine months ended September 30, 2010, primarily includes interest expense on our 2015 Notes. Interest expense, net, also includes amortized prepaid financing costs and amortization of debt discount. (9)Convertible Preferred Stock In March 2010, the Company entered into a Stock Purchase Agreement and a Note Purchase Agreement with Cerberus Satellite LLC, or Cerberus for the sale of its Series A Convertible Preferred Stock, or Series A Preferred Stock. In September 2010, pursuant to the terms of the Stock Purchase Agreement and as a result of the EnhancedView award by the NGA being made without the letter-of-credit requirement, Cerberus purchased 80,000 shares of Series A Preferred Stock having a liquidation preference of $1,000 per share. This resulted in net proceeds to the Company of $78.0 million, after discounts and before issuance costs. The Series A Preferred Stock is convertible on issuance, at the option of the holders, at a conversion rate of $29.76 per common share, which is equivalent to a conversion rate of 2.7 million shares of common stock of the Company. The March 2010 Stock Purchase Agreement represented a financial instrument, not in the form of a share, which contained a conditional obligation on the part of the Company to redeem its equity shares by transferring assets in the future and was therefore, presented as a liability and was initially and subsequently measured at fair value until Cerberus purchased the Series A Preferred Stock on September 22, 2010. During the three and nine months ended September 30, 2010, the change in the value of the financial instrument resulted in other non-operating expense of $16.0 million and $24.5 million, respectively. The Series A Preferred Stock represents an ownership interest assuming conversion of such Series A Preferred Stock to the Company’s common stock, of approximately 11 percent as of September 30, 2011. Dividends on the Series A Preferred Stock are payable quarterly in arrears at a rate of 5 percent per annum of the liquidation preference of $1,000 per share, subject to declaration by the Board of Directors. The Company declared dividends on the Series A Preferred Stock of $1.0 million and $3.0 million during the three and nine months ended September 30, 2011, respectively. The dividend payable of $1.0 million was included in accounts payable and accrued expenses as of September 30, 2011. (10)Fair Value Measurements The Company applies authoritative accounting guidance for fair value measurements of financial and nonfinancial assets and liabilities. The guidance defines fair value as the price that would be received in the sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The guidance requires disclosure of the extent to which fair value is used to measure financial assets and liabilities, the inputs utilized in calculating valuation measurements and the effect of the measurement of significant unobservable inputs on earnings, or changes in net assets, as of the measurement date. There is an established hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Three levels of inputs may be used to measure fair value: Level 1:quoted prices (unadjusted) in active markets for identical assets or liabilities Level 2:observable prices that are based on inputs not quoted on active markets, but corroborated by market data Level 3:unobservable inputs are used when little or no market data is available GeoEye’s financial instruments include cash and cash equivalents, available-for-sale short-term investments, restricted cash, accounts receivable, accounts payable, accrued expenses and debt. The carrying amounts of cash and cash equivalents, available-for-sale short-term investments, restricted cash, accounts receivable, accounts payable and accrued expenses approximate their respective fair values due to the short-term nature of these instruments. 14 Table of Contents The following table provides information about the financial assets and liabilities measured at fair value on a recurring basis as of September 30, 2011, and December 31, 2010 (in thousands): September 30, 2011 December 31, 2010 Carrying amount Estimated fair value Carrying amount Estimated fair value Available-for-sale securites Senior Secured Notes (due 2016) Senior Secured Notes (due 2015) We classified the above instruments as Level 2 instruments due to the usage of quoted market prices and observable market data. (11) Accounts Payable and Accrued Expenses Accounts payable and accrued expenses consisted of the following as of September 30, 2011, and December 31, 2010 (in thousands): September 30, 2011 December 31, 2010 Accounts payable and accrued expenses $ $ Accrued payroll Accrued expenses - subcontractors Accrued interest payable Dividends payable Total accounts payable and accrued expenses $ $ (12) Stockholders’ Equity Earnings per Share Basic earnings per share, or EPS, is computed based on the weighted-average number of shares of the Company’s Common Stock outstanding. Diluted EPS is computed based on the weighted-average number of shares of the Company’s Common Stock outstanding and other dilutive securities. Securities that contain non-forfeitable rights to dividends or dividend equivalents (whether paid or unpaid) are participating securities and are required to be included in the computation of basic EPS and diluted EPS pursuant to the two-class method. The Company’s Series A preferred shares are participating securities. 15 Table of Contents The following is a reconciliation of the numerators and denominators of the basic and diluted EPS computations (in thousands): For the Three Months Ended September 30, For the Nine Months Ended September 30, Numerator for basic and diluted earnings per share: Net income (loss) $ $ ) $ $ Preferred stock dividends ) Income allocated to participating securities ) - ) ) Net income (loss) available to common stockholders $ $ ) $ $ Denominator: Weighted average shares outstanding used to compute basic earnings per share Dilutive effect of: Warrants - - - Stock options, deferred stock units, restricted stock units, employee stock purchase plan shares and nonvested stock - Weighted average shares outstanding and dilutive securities used to compute diluted earnings per share For each of the three and nine months ended September 30, 2011, 2.7 million potential common shares from the conversion of preferred stock and 0.2 million stock options and nonvested stock awards were excluded from the calculation of diluted EPS, as their inclusion would have been anti-dilutive. For the three months ended September 30, 2010, 2.7 million potential common shares from the conversion of Series A preferred stock and 0.4 million stock options, deferred stock units, employee stock purchase plan shares and non-vested stock were not included in the calculation of diluted EPS as we were in a loss position, and their inclusion would have been anti-dilutive. For the nine months ended September 30, 2010, 2.7 million potential common shares from the conversion of Series A preferred stock and 0.3 million stock options were excluded from the calculation of diluted EPS, as their inclusion would have been anti-dilutive. Changes in Stockholders’ Equity Changes in stockholders’ equity for the nine months ended September 30, 2011, consisted of the following (in thousands): Balance at January 1, 2011 $ Net income for the nine months ended September 30, 2011 Issuance of common stock Surrender of common stock to cover employees' minimum tax liability ) Stock-based compensation Other adjustments 25 Preferred stock dividends ) Balance at September 30, 2011 $ During 2011, we granted a total of 161,658 shares of nonvested stock, which vest over three- to four-year periods and 143,019 stock options, which vest over a four-year period. In addition, we granted 54,819 restricted stock units to executive officers as part of a Long Term Incentive Plan, or LTIP. These restricted stock units have both performance and service requirements that vest over a two-year period and are subject to a three-year restriction on the sale or transfer of the shares. We also granted 39,039 restricted stock units to executive officers associated with the EnhancedView program, which vest contingent upon certain events. Stockholder Rights Plan On June 8, 2011, the Board of Directors adopted a Stockholder Rights Agreement, or Rights Agreement between the Company and Mellon Investor Services LLC, as rights agent. The rights are designed to ensure that all stockholders receive fair and equal treatment in the event of any proposed takeover of the Company and to guard against partial tender offers, open market accumulations and other abusive or coercive tactics to gain control of the Company without paying all stockholders a control premium. 16 Table of Contents In connection with the adoption of the Rights Agreement, the Board of Directors of the Company declared a dividend of one preferred stock purchase right, or Right, for each outstanding share of Common Stock to stockholders of record as of the close of business on June 22, 2011. Subject to certain exceptions, the Rights will be exercisable if a person or group of affiliated or associated persons acquires 20% or more of the Company’s Common Stock or announces a tender offer for 20% or more of the Common Stock. In the case of a tender offer, the Board of Directors may determine a later date for the exercise of the Rights unless the person or group that announced the tender offer acquires 20% or more of the Company’s Common Stock. Under certain circumstances, each Right will entitle stockholders to buy one one-thousandth of a share of newly created Series B Junior Participating Preferred Stock of the Company at an exercise price of $175. The Company’s Board of Directors will be entitled to redeem the Rights at $0.001 per right at any time before a person or group has acquired 20% or more of the outstanding Common Stock. The Rights currently are not exercisable and are attached to and trade with the outstanding shares of Common Stock. The Rights will expire on June 7, 2012, subject to the Company’s right to extend such date, unless earlier redeemed or exchanged by the Company or terminated. The Rights will at no time have any voting rights. Subject to limited exceptions, if a person or group acquired 20% or more of the outstanding Common Stock of the Company or announces a tender offer for 20% or more of the Common Stock (we refer to such a person or group as an “acquiring person”), each Right will entitle the Right holder to purchase, at the Right’s then-current exercise price, a number of shares of Common Stock having a market value at that time of twice the Right’s exercise price. Rights held by the acquiring person will become void and will not be exercisable. If the Company is acquired in a merger or other business combination transaction that has not been approved by the Board of Directors after the Rights become exercisable, each Right will entitle its holder to purchase, at the Right’s then-current exercise price, a number of shares of the acquiring company’s common stock having a market value at that time of twice the Right’s exercise price. The Company has 0.05 million authorized shares of Series B Junior Participating Preferred Stock. There is no Series B Junior Participating Preferred Stock issued or outstanding as of September 30, 2011, and December 31, 2010. Comprehensive Income For the three and nine months ended September 30, 2011 and 2010, there were no material differences between net income (loss) as reported and comprehensive income (loss). (13)Significant Customer and Geographic Information The Company operates in a single industry segment, in which it provides imagery, imagery information products and image-processing services to customers around the world. GeoEye recognized revenue related to contracts with the U.S. government, the Company’s largest customer, of $54.7 million and $55.2 million for the three months ended September 30, 2011 and 2010, representing 64 percent of total revenues in each period. For the nine months ended September 30, 2011 and 2010, the Company recognized revenue of $171.8 million and $164.9 million under its contract with the U.S. government, representing 66 percent and 67 percent of total revenues, respectively. We had no other customers for whom revenues exceeded 10 percent of total revenues during the three or nine months ended September 30, 2011 or 2010. The Company has two product and service lines: (a) Imagery, including the NextView cost-share, and (b) Production and Other Services. Total revenues by these lines were as follows (in thousands): For the Three Months Ended September 30, For the Nine Months Ended September 30, Imagery $ NextView cost-share Production and other services Total revenues $ 17 Table of Contents Total domestic and international revenues were as follows (in thousands): For the Three Months Ended September 30, For the Nine Months Ended September 30, Domestic $ International Total revenues $ Our property, plant and equipment and ground systems are held domestically. (14)Commitments and Contingencies Contractual Obligations The following table summarizes our contractual cash obligations at September 30, 2011 (in thousands): Payments due by year Less than 1 Year 1 to 2 years 2 to 3 years 3 to 4 years 4 to 5 years Thereafter Total (in thousands) Long-term debt obligations $
